McLaughlin, J.:
The appellants insist that the judgment appealed from is erroneous and should be reversed, principally upon the ground that *280under the will of George P. Pollen a trust was not created and that was determined in the action brought to construe the will, which judgment is binding upon the parties to this action. Whether or not a trust was created necessarily depends upon the construction to be given to the will and codicil when read and construed together. It will be observed that there is no express devise to the executors in trust nor are the executors described as trustees, but these facts are immaterial if the court can see from the other words used that the intent of the testator was to create a trust. To create a trust it is not necessary to use the word “trust ” or “trustee.” It is necessary, however, that words shall be used which will express, clearly and intelligently, the intention of the testator, as gathered from all of the words used — that is, from his entire will — to accomplish that purpose. Here, notwithstanding there is no express devise to the executors in trust, the testator refers in express terms to a trust which he has specifically created. The executors were to have the management and direction of, and were entitled to the fund referred to, until the death of Melinda P. Schmidt, and when that occurred they were to distribute the same among her issue in equal portions after they respectively reached the age of twenty-one years. This not only appears from the provisions of the will and codicil, but also from the judgment of the Supreme Court, which is binding upon all of the parties. They were not only to have the management of the estate during that time, but they were clothed with power “ to change the stock securities thereof at discretion as a measure of safety.” They were, therefore, directed to hold the securities, to pay the income monthly during the life of Melinda P. Schmidt to her, and upon her death to distribute among her children, and if they deemed it advisable in the meantime they could sell the securities and purchase others. These duties were to be performed by them, not as executors, but as trustees, and it is entirely immaterial by what name they were designated in the will. Calling a person an executor does not make him such, if the duties which he is required to perform are such as do not pertain to that office; in other words, the act which the person does determines the capacity in which he acts. There is a marked difference between the acts of an executor and the acts of a trustee. The acts of an executor are similar to those which devolve upon an administrator. His duties *281are to take possession of the assets of the testator, collect the outstanding debts, sell the goods and chattels, so far as necessary for the payment of debts and legacies and to pay the latter in accordance with the terms of the will. These are precisely the duties of an administrator, except that he is, after the payment of debts, under an order of the Surrogate’s Court to distribute the surplus to the widow, children or next of kin of the deceased. If any other duties are imposed upon an executor, or any power conferred not pertaining to such duties, then a trust or trust power is created and the executor becomes, in the execution of that power, a trustee or donee of a trust power. (Matter of Union Trust Co., 70 App. Div. 5.) This distinction is pointed out by Mr. Eedtield in his Law and Practice of Surrogate’s Courts (6th ed. § 319), in which he states that the office of an executor and that of a testamentary trustee are distinct, notwithstanding the same person is appointed in both capacities. “ In the former capacity,” he says, “ it is his duty to collect the property and pay the debts and legacies; in the latter, he is called upon to invest and manage a particular fund or trust estate in accordance with the directions of the will.” It is alluded to in Hurlburt v. Durant (88 N. Y. 126), the court saying: “ If any duty was imposed upon the executors or any power conferred not appertaining to the duties of his* office, ‘ a trust or trust power is created and the executor becomes a trustee or a donee of a trust power. And such powers are conferred and such duties imposed upon him, not as incidents to his office of executor, but as belonging to an entirely distinct character &emdash; that of trustee. And in all such cases the trust and executorship are distinguishable and separate.’ ”
In the will and codicil here under consideration the general scheme and purpose of the testator indicate what he had in mind, and that he intended there should be a period of time when the duties of his executors as such, so far as the fund of $200,000 set apart for the benefit of his daughter Melinda was concerned, should terminate, and that they should thereafter assume, for the benefit of his daughter and her children, the character of trustees of such fund. When was that period of time and what were the duties he contemplated casting upon his executors as trustees? It was, when his estate had become so far settled that his executors could set apart *282the fund directed, that from that time their acts with reference to that fund should be the acts of trustees, and not executors. They were directed to hold the fund or reinvest it as they saw fit. They were to receive the income from it-and pay the same to the daughter during her life and thereafter divide the principal among her issue. The investment of this fund and the reinvestment as occasion required; the collection of the income and payment to the daughter during her life, and the division among her issue upon her death were all acts of trustees and not the acts of executors. The question in this respect is much like Matter of Hecht (71 Hun, 62). There the bequest was “ to my brother Daniel Schneider * * * the interest of the sum of $10,000 at the rate of six per cent per annum, and to be paid semi-annually by the below-named executor during his natural life.” Upon the death of Daniel Schneider the $10,000 was directed to be divided among the testator’s brothers and sisters, and the court held that a trust was created and its execution devolved upon the executor in express terms. Here it-will be noticed that the “interest or income as-it accrues on Two hundred thousand ($200,000) dollars during her natural life ” is to be paid to the daughter and at her death to her legal issue, and the executors are directed to pay the income monthly.
Matter of Dewey (153 N. Y. 63) is also in point. There the language was : “ I give, devise and bequeath to my said wife, Caroline J. Dewey, the interest upon the sum of twelve thousand dollars to be paid to her annually during the period of her natural life by my executors hereinafter named, said sum to be in lieu of her dower interest in my real estate,” and the court, in passing upon the question as to whether the executors were also trustees, said the testator “ does not, in express language, invest his executors with the powers of trustees. He does, however, require them to carry the provisions of his will into effect and gives them the power to sell or dispose of his real or personal property as in their judgment may seem best. The third clause of the will required them to annually pay to his widow the interest upon $12,000. This necessitated an investment so that the $12,000 would earn an income. This duty was imposed upon them as executors. It was an active duty and such as usually pertains to the office of trustees and such they must be deemed to be for the performance of these duties.”
*283We are also of the opinion that the proper construction to be put upon the judgment rendered by this court in the action brought to procure a construction of the will is to the effect that after the trust fund had been created the executors named in the will were to thereafter hold such fund as trustees and not as executors. This seems to have been the view of all the parties because thereafter the executors as such rendered a final account and the subsequent accountings which were had by them were as trustees, and commissions were allowed to them as such and the decrees of the surrogate in this respect seem to have been satisfactory to all of the parties, inasmuch as no appeals, so far as appears, were ever taken therefrom.
If we are right in the conclusion that the executors named in the codicil of Mr. Pollen, after the creation of the trust fund referred to, acted not as executors but as trustees of that fund, then upon their death the trust, pursuant to the statute (Laws of 1882, chap. 185, revised by Real Prop. Law [Laws of 1896, chap. 547], § 91, as amd. by Laws of 1902, chap. 151), devolved upon the Supreme Court, and it became its duty to appoint some person to carry out the trust on its behalf, as provided therein. (Horsfield v. Black, 40 App. Div. 264.) The judgment appealed from did not appoint a person to carry out the trust as provided in the statute, but instead appointed the Morton Trust Company trustee. The court had no power to make such appointment. A trustee of a trust fund can only be appointed under section 92 of the Real Property Law, and that is when the trustee has resigned or been removed.
The judgment appealed from, therefore, must be modified by striking therefrom the provision appointing the Morton Trust Company trustee, and providing that upon the death of the original trustee, the trust, being unexecuted, vested in the Supreme Court, and appointing the Morton Trust Company the representative of the court to carry out its provisions ; and as thus modified affirmed, with costs to the respondent payable out of the fund.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment modified as directed in opinion, and as modified affirmed, with costs to respondents payable out of the fund.

 Sic.